NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSA MATIAS PABLO; et al.,                      No.    17-70272

                Petitioners,                    Agency Nos.       A206-908-860
                                                                  A206-908-859
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Rosa Matias Pablo and her daughter, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny the petition for review.

       Substantial evidence supports the agency’s conclusion that petitioners did

not establish the harm they experienced or fear was or will be on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (to

establish causal nexus to a protected ground, applicant must provide some

evidence of motive, direct or circumstantial); Madrigal v. Holder, 716 F.3d 499,

506 (9th Cir. 2013) (“mistreatment motivated purely by personal retribution will

not give rise to a valid asylum claim”). Thus, petitioners’ asylum, including

humanitarian asylum, and withholding of removal claims fail.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not they would be

tortured by or with the consent or acquiescence of the government of Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (2009).

      PETITION FOR REVIEW DENIED.




                                          2                                     17-70272